Plaintiff seeks herein a writ of mandate to compel the defendant, who has heretofore refused, to provide a ballot title for a referendum petition, under chapter 210, Idaho Session Laws, 1933. An alternative writ issued and the case has been argued and submitted.
The defendant justifies his refusal on various statutory and constitutional grounds, and questions have been argued and presented to the court, none of which are deemed to be at the present time properly before the court, or essential to a decision of this matter.
The sole point now determined, and deemed necessary to be determined, is that the duty devolving upon the defendant is ministerial. (Beem v. Davis et al., 31 Idaho 730, 175 P. 959;Logan v. Carter et al., 49 Idaho 393, at 402, 288 P. 424;Porter and Adams v. Adair, 48 Idaho 248, 282 P. 379.)
IT IS THEREFORE ORDERED, that a peremptory writ of mandate issue forthwith, requiring defendant to immediately provide and return to plaintiff a title for the referendum ballot, in accordance with section 9, chapter 210, supra.
Rice, District Judge, sat in place of Justice Ailshie. *Page 432